UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB APPROVAL OMB NUMBER:3235-0145 Expires:February 28, 2009 Estimated average burden hours per response .. .10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 5)* VALCENT PRODUCTS, INC. (Name of Issuer) Common Stock (Title of Class Securities) 918881103 (CUSIP NUMBER) May 11, 2009 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) þ Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 CUSIP NO.918881103 1. Names of Reporting Persons. I.R.S.
